Ray, Oh. J.
This was an action to recover npon a stock subscription made by Ewing to the railroad company.
The appellant assigns as error the ruling of the court in sustaining a demurrer to the additional paragraph of his answer filed to the complaint. That additional paragraph of answer is an exact copy of the second paragraph of the answer filed in the case of McCord v. The Pres. etc. O. & M. R. R. Co., 13 Ind. 220, and was there held to be a sufficient answer. Upon the authority of that case, and for the reasons therein given, the demurrer should have been overruled by the court below; and this ease is reversed, and it is directed that the court overrule the demurrer to the additional paragraph of the answer.